FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJune 5, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – Brasil Foods S.A. Taxpayer ID (CNPJ/MF): 01.838.723/0001-27 Public Company Marfrig Alimentos S.A. Taxpayer ID (CNPJ/MF): 03.853.896/0001-40 Public Company NOTICE TO THE MARKET Marfrig Alimentos S.A. (“Marfrig” - Bovespa: MRFG3; Level 1 ADR: MRTTY) and BRF - Brasil Foods S.A. (“BRF” - Bovespa: BRFS3; NYSE: BRFS) announce to the market and their shareholders the start of the execution of the Asset Swap Agreement and Other Covenants (“Agreement”) entered into between the Companies on March 20, 2012 and the opinion issued by Brazil’s antirust authority ( Conselho Administrativo de Defesa Econômica ) on May 23, 2012 , with the transfer from BRF to Marfrig of the industrial units located in Duque de Caxias (RJ) and Lajes (SC) and of the Distribution Centers located in Salvador (BA), Campinas (SP), Brasília (DF) and São José dos Pinhais (PR). Approximately 3,800 employees were integrated and the processes and production information systems were connected to the management system of Seara Foods. At the Extraordinary Shareholders’ Meeting held on May 31, 2012, the shareholders of Quickfood S.A. approved, by unanimous vote, the segregation of certain meatpacking assets that were not included in the swap transaction, making Quickfood S.A. free to be transferred to BRF. Additionally, on June 1, 2012, Quickfood began to be managed by BRF, with the complete segregation of the information systems. The Companies will maintain the market informed of each new stage accomplished in the transaction. São Paulo, June 5, 2012 Leopoldo Viriato Saboya Ricardo Florence dos Santos BRF – Brasil Foods S.A. Marfrig Alimentos S.A. Chief Financial, Administrative and Chief Financial and Investor Relations Officer Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 5, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
